DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4,6-9,11-13,21 and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claims 1, 9 and 21.
Specifically the prior art fails to disclose or render obvious the claimed limitations including coupling the plurality of wire bundle mounting structures of the singular unit to one or more spanner bars, where the one or more spanner bars are configured for coupling to a structure, as claimed in independent claim 1, the wire bundle retention strap is inserted through the wire bundle mounting structure at opposite ends of the wire bundle mounting structure to form a wire bundle passage loop, as claimed in independent claim 9 and inserting a wire bundle retention strap through a wire bundle mounting structure at opposite ends of the wire bundle mounting structure to form a wire bundle passage loop, as claimed in independent claim 21, respectively.				Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZM A PARVEZ/Examiner, Art Unit 3729       
 
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729